—In an action to recover damages for personal injuries, etc., the third-party defendant Herman Neuschlos d/b/a Herman Neuschlos Insurance appeals from an order of the Supreme Court, Kings County (Held, J.), dated July 22, 1992, which, inter alia, denied that branch of his motion which was to dismiss the third-party complaint pursuant to CPLR 3211 (a) (1) insofar as it is asserted against him.
Ordered that the order is affirmed, without costs or disbursements.
The appellant allegedly agreed to obtain liability insurance for the third-party plaintiffs. Since there remains a factual question as to whether the appellant gave reasonable notice that the insurance had not been obtained (see, Erwig v Cook Agency, 173 AD2d 439; Riedman Agency v Meaott Constr. Corp., 90 AD2d 963), the court correctly denied the appellant’s motion pursuant to CPLR 3211 (a) (1). Bracken, J. P., Miller, Copertino, Santucci and Altman, JJ., concur.